Wheeler, J.
The circumstances which will amount to proof sufficient to warrant a conviction, it has been truly said, can never be matter of general definition. Every case must be determined upon its own particular circumstances. The only legal test of which they are susceptible, is their sufficiency to satisfy the mind and conscience of a man of ordinary understanding, and so to convince him that he would venture to-.act upon that conviction, in matters of the highest concern and importance to his own interest. By satisfactory, or sufficient evidence, is intended that amount of proof which ordinarily satisfies an unprejudiced mind beyond reasonable doubt. (1 Greenl. Ev. Sec. 2 ; 1 Stark Ev. 514.) Less than this is not sufficient to warrant a conviction. As was said in the Commonwealth v. Webster, (5 Cushing, 317,) in order to warrant a conviction of a crime on circumstantial evidence, the circumstances, taken together, must be of a conclusive nature, leading, on the whole, to a satisfactory conclusion, and producing, in effect, a reasonable certainty that the accused, and no other person, committed the offence charged. What will amount to proof sufficient to warrant a conviction, has been sufficiently considered by this Court in former decisions, and does not require a more particular examination here. (Shultz v. The State, 13 Tex. R. 401 ; Henderson v. The State, 14 Id. 503.) It may suffice to say *549that, tested by the well settled rules of evidence upon this subject, it must be held that the evidence in this case was not sufficient. The proof is positive that a larceny had been committed ; but there is no fact or circumstance which points to the defendant, rather than any other person, as certainly its author-. Comment upon the evidence is unnecessary ; and as the case will be remanded for a new trial, we think proper to abstain from a discussion of the tendency and effect of the particular facts and circumstances detailed by the witness. It is sufficient for the present disposition of the case, that it cannot, we think, be said of the circumstances tending to inculpate the accused, that they are of a conclusive nature and tendency, and sufficient to produce the conviction, to a reasonable and moral certainty, that he, and no other person, committed the larceny. We are, therefore, of opinion that the Court erred in refusing a new trial, for which the judgment must be reversed and the cause remanded.
Reversed and remanded.